Order entered May 22, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-00162-CV

                  GREYSTAR MANAGEMENT SERVICES, L.P., Appellant

                                              V.

                                 MELISSA ADAMS, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-06022

                                          ORDER
        We GRANT appellant’s May 9, 2013 unopposed motion for an extension of time to file a

reply brief. We ORDER the reply brief tendered to this Court by appellant on May 9, 2013 filed

as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE